394 F.2d 509
James Delano REED, Appellant,v.GENERAL FINANCE LOAN COMPANY OF NORFOLK, Appellee.
No. 11951.
United States Court of Appeals Fourth Circuit.
Argued March 8, 1968.
Decided May 3, 1968.

Richard W. Hudgins, Warwick, Va., and William C. Worthington, Norfolk, Va., Worthington, White & Harper, Norfolk, Va., on the brief, for appellant.
No appearance for appellee.
Before BOREMAN and BUTZNER, Circuit Judges, and RUSSELL, District Judge.
PER CURIAM:


1
Appellant-Debtor, proposing an Arrangement with his creditors under a Chapter XIII proceeding,1 appeals from a denial of a restraining order against garnishment proceedings begun against the wages of his wife on account of a joint debt of the Debtor and his wife. He contends that "the wages of the wife of the debtor are (were) essential and necessary for the family and for the stability of the proposed Plan," and that the garnishment proceedings, if maintained, will make his Plan ineffective. The Referee in Bankruptcy denied the application for a restraining order, "the wife not having filed a Chapter XIII, and she not being a party to the proceedings." Although finding that the garnishment would "seriously affect the operation of the debtor's extension plan", the District Court sustained the ruling of the Referee. In so doing, it expressed sympathy "with the position of the debtor" and suggested that injunctive relief could be secured if the wife would "file a debtor proceeding in her own behalf." We agree.


2
Affirmed.



Notes:


1
 Section 1001 et seq., Title 11, U.S.C.A